DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 10, 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Chatterjee et al. U.S. Patent Application Publication No. US 2016/0127936 A1.

Regarding claim 1, Chatterjee et al. discloses an electronic device at a base station in a wireless communication system, the electronic device comprising:
processing circuitry (in para. [0007], FIG. 2 eNB comprises processing circuitry 206) configured to:
receive wideband channel state information from a user equipment; receive a quality report from the user equipment (in para. [0056], in Example 1, a UE transceiver is configured to communicate with an eNB to send a report a region-specific wideband, corresponding to the claimed wideband channel state information, that includes at least a region-specific wideband Channel Quality Indicator (CQI) to the eNB. In view of that, the report including a region-specific wideband Channel Quality Indicator corresponds to the claimed quality report);
transmit, to the user equipment, a reference signal and an estimation instruction indicating that the user equipment to estimate sub-band channel state information based on the reference signal (in para. [0052], at operation 504 and FIG. 5, the narrowband UE may measure reference signals on the allocated resources. The reference signals may be CRS or CSI-RS, corresponding to the claimed reference signal, transmitted by the eNB using the allocated resources). Further in para. [0053], the eNB may instruct the narrowband UE to take measurements in which only narrowband sub-bands, corresponding to the claimed sub-band channel state information, are to be measured); and receive the sub-band channel state information from the user equipment (in para. [0054], at operation 508, the narrowband UE may transmit the CSI and CQI to the eNB. Alternately, the measurements may be combined by the narrowband UE so that multiple measurements of different sets of sub-bands within the narrowband UE frequency spectrum may all be sent at a predetermined time).


Regarding claim 7, in addition to claim 1 rejection, Chatterjee et al. further discloses wherein the subband channel state information includes subband channel quality indicator (CQI) or subband preceding matrix indicator (PMD) (in para. [0030], Chatterjee et al. further discloses the CQI report may be a limited report in which subbands may be selected by the narrowband UE).

Regarding claim 8, in addition to claim 1 rejection, Chatterjee et al. further discloses wherein the reference signal includes Channel State Information-Reference Signal (CSI-RS) (in para. [0029], Chatterjee et al. discloses CSI measurements may measure CSI Reference Signals (CSI-RS) transmitted by the eNB for measurement purposes).

Regarding claim 10, application claim is rejected on the same ground as discussed in claim 1 rejection because of similar scope. Furthermore, application claim is directed to a method including steps that can be performed by the processing circuitry.

Regarding claim 16, in addition to claim 10, application claim is rejected on the same ground as discussed in claim 7 rejection because of similar scope.

Regarding claim 17, in addition to claim 10, application claim is rejected on the same ground as discussed in claim 8 rejection because of similar scope.

Regarding claim 19, application claim is rejected on the same ground as discussed in claim 1 rejection because of similar scope. Furthermore, in para. [0025], Chatterjee et al. discloses a non-transitory computer-readable storage medium may include read-only memory (ROM), random-access memory (RAM), magnetic disk storage media, optical storage media, flash-memory devices, and other storage devices and media. In these embodiments, one or more processors may be configured with the instructions to perform the operations described herein.

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4, 9, 11-13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. U.S. Patent Application Publication No. US 2016/0127936 A1, as applied to claims 1, 10 and 19 above.

Regarding claim 2, in addition to claim 1 rejection, Chatterjee et al. does not expressly disclose “the processing circuitry is further configured to transmit, to the user equipment, another reference signal and another estimation instruction indicating that the user equipment to estimate the wideband channel state information based on the another reference signal” as set forth in the application claim.
In para. [0029], Chatterjee et al. discloses channel State Information (CSI) measurements may be used to estimate the channel quality. CSI measurements may measure Cell-specific Reference signal (CRS), CSI Reference Signals (CSI-RS) or other Channel State Information-Interference Measurement (CSI-IM) signals transmitted by the eNB for measurement purposes. Further in para. [0030], in some embodiments, the CQI reports for the entire bandwidth may have different granularities. For example, the CQI report may be a wideband report that provides one CQI value for the entire bandwidth. In para. [0029], because Chatterjee et al. suggests the CSI and CQI may be reported either periodically or aperiodically, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Chatterjee et al. UE can be modified to periodically perform CSI measurements for wideband CSI based on periodic CSI-RS transmitted by the eNB. The motivation for the modification is that Chatterjee et al. discloses that the CQI may be reported either periodically or aperiodically. In view of that, the periodic CSI-RS transmitted by the eNB corresponds to the claimed another reference signal.

Regarding claim 3, in addition to claim 2 rejection, Chatterjee et al. further discloses wherein the reference signal is a subband reference signal, and the another reference signal is a wideband reference signal; wherein the subband reference signal corresponds to one or more subband channels of a wideband corresponding to the wideband reference signal (as discussed in claim 1 rejection, in para. [0052], at operation 504 and FIG. 5, the narrowband UE may measure reference signals on the allocated resources. The reference signals may be CRS or CSI-RS, corresponding to the claimed sub-band reference signal, transmitted by the eNB using the allocated resources. And as discussed in claim 2 rejection, the periodic CSI-RS transmitted by the eNB for measuring wideband CSI corresponds to the claimed wideband reference signal).
Regarding claim 4, in addition to claim 2 rejection, Chatterjee et al. further discloses wherein the reference signal and the another reference signal are a same reference signal (as recited in claim 2 rejection, in para. [0029], Chatterjee et al. discloses channel State Information (CSI) measurements may be used to estimate the channel quality. CSI measurements may measure Cell-specific Reference signal (CRS), CSI Reference Signals (CSI-RS) or other Channel State Information-Interference Measurement (CSI-IM) signals transmitted by the eNB for measurement purposes. In view of that, CSI Reference Signals (CSI-RS) can be used for measurements on both narrowband subbands and wideband as appreciated by one of ordinary skill in the art).

Regarding claim 9, in addition to claim 2 rejection, Chatterjee et al. does not  disclose wherein the processing circuitry is further configured to indicate the user equipment, after receiving the subband channel state information, a subband to be used to communicate as set forth in the application claim.
In para. [0053] and FIG. 5, in para. [0054], at operation 508, the narrowband UE may transmit the CSI and CQI to the eNB. Because Chatterjee et al. discloses the eNB may instruct the narrowband UE to take measurements in which only narrowband subbands are to be measured, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Chatterjee et al. teachings can be modified so that the eNB is configured to indicate the narrowband UE a subband in the narrowband subbands to be used to communicate. The motivation for the modification is that the eNB instruct the narrowband UE to take measurements in which only narrowband subbands are to be measured and obviously the eNB would select an optimum subband for communication based the feedback CSI and CQI.

Regarding claim 11, in addition to claim 10, application claim is rejected on the same ground as discussed in claim 2 rejection because of similar scope.

Regarding claim 12, in addition to claim 10, application claim is rejected on the same ground as discussed in claim 3 rejection because of similar scope.

Regarding claim 13, in addition to claim 10, application claim is rejected on the same ground as discussed in claim 4 rejection because of similar scope.

Regarding claim 18, in addition to claim 10, application claim is rejected on the same ground as discussed in claim 9 rejection because of similar scope.

Regarding claim 20, in addition to claim 19, application claim is rejected on the same ground as discussed in claim 2 rejection because of similar scope.

Allowable Subject Matter

Claims 5-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631